*1321Appeal from an order of the Family Court, Jefferson County (Richard V Hunt, J.), entered June 4, 2007 in a proceeding pursuant to Family Court Act article 10. The order, inter alia, adjudged that respondent had sexually abused his son and derivatively abused his two daughters.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: In this sexual abuse proceeding pursuant to Family Court Act article 10, respondent contends that Family Court erred in giving collateral estoppel effect to his plea of guilty to a charge of sexual abuse in a parallel criminal action. We reject that contention (see Matter of Suffolk County Dept. of Social Servs. v James M., 83 NY2d 178, 182-183 [1994]; Matter of Mark H.„ 259 AD2d 1040 [1999]; see also Matter of Kali-Ann E., 27 AD3d 796, 798 [2006], lv denied 7 NY3d 704 [2006]). Present—Martoche, J.P., Smith, Lunn, Pine and Gorski, JJ.